DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03 September 2021 have been fully considered but they are not persuasive
Applicant argues that Rim et al. is directed to a virtual procedure, rather than an actual procedure, and therefore does not teach estimating the state of the heart after a chest is opened or estimating the state of the heart after the chest is closed after treatment is completed. Applicant further points to the specification, which characterizes the invention as taking into consideration deformations of the heart caused by opening and closing the chest.
However, there is nothing in the claim language that requires that it be applied to an actual procedure or precluding it from broadly encompassing a virtual procedure. Furthermore, the claim language also fails to stipulate that the “state of the heart” be related to deformations of the heart related to the opening and closing of the chest, as disclosed. The claims merely require the estimation of “a state of the heart” at these two times. Therefore, applicant’s arguments are not persuasive because they are directed toward features or limitations that are not actually required by the claim language. Because the claims are given their broadest reasonable interpretation, it would be inappropriate to read the features argued by applicant into the claims in the absence of any language that requires such features.
.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Rim et al. (Article from PLOS ONE entitled “Personalized Computational Modeling of Mitral Valve Prolapse: Virtual Leaflet Resection”).
Rim et al. teach a medical image processing method, comprising obtaining feature values related to a shape and a property of a heart (page 2, last paragraph: “3D geometric information of the MV apparatus (the annulus, the anterior and posterior leaflets, and locations of the papillary muscles) was retrospectively extracted from 3D TEE data…of a patient with ruptured posterior chordae tendineae”; Figure 1; Figure 2: “Pathologic Parameter Determination”); estimating, by using the feature values, a state of the heart after a chest is .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Rim et al., as applied to claim 13, above, and further in view of Suresh et al. (US 2007/0014452 A1)
  With respect to claims 1 and 14, Rim et al. teach the operations that  the processing circuitry of claim 1 is configured to perform and the functions embodied in the computer-executable commands recorded in the non-transitory computer readable storage medium of claim 14, as addressed more full above with respect to the method of claim 13, which includes identical operations/functions. While Rim et al. fail to specifically teach the structure of any specific device used to implement these operations, the implementation of such a process 
Furthermore, Rim et al. further teach obtaining the feature values from at least one of an x-ray CT apparatus, a magnetic resonance imaging apparatus, an ultrasound diagnosis apparatus, and a database (page 2, last paragraph), as stipulated in claim 2; obtaining, as the feature value, at least one of shape data of the heart, firmness of the heart, pressure of the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”



A. Johns
10 September 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665